Citation Nr: 0601575	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chondromalacia, left knee, status/post anterior cruciate 
ligament repair. 

2.  Entitlement to a rating in excess of 20 percent for 
status/post anterior cruciate tear, right knee. 

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected right and 
left knee disabilities.

4.  Entitlement to service connection for asthma.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  During the pendency of 
the appeal, the veteran moved and jurisdiction of the claims 
file was transferred to the Albuquerque, New Mexico, RO.

The issues of entitlement to service connection for asthma 
and for sinusitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Subjective complaints of the veteran's right and left 
knee disabilities include pain, stiffness, and weakness; 
objective evidence reflects some limitation of motion and 
left knee instability.  

2.  There is no evidence of more than moderate recurrent 
subluxation or lateral instability of either knee.  Ankylosis 
is not shown.  The level of limitation of motion of the right 
and left knees does not support higher ratings.

3.  X-ray evidence shows arthritis of the veteran's right and 
left knees, which is separately service-connected for both 
knees.  

4.  The medical evidence is in equipoise as to whether the 
veteran's currently-diagnosed low back disorder is secondary 
to his service-connected right and left knee disabilities.

5.  The RO denied service connection for a sinus disorder by 
decision dated in July 1983.  The veteran was notified but 
did not timely appeal that decision.

6.  The RO's July 1983 decision represents the last final 
disallowance of entitlement to service connection for 
sinusitis on any basis.  

7.  In February 2002, the veteran filed the current claim 
seeking to reopen the claim of service connection for 
sinusitis.

8.  Evidence received since the RO's July 1983 decision, 
which consists of VA treatment records, including a medical 
opinion that the veteran had evidence of sinusitis during 
military service, and the veteran's written statements, 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chondromalacia, left knee, status/post anterior cruciate 
ligament repair, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 
5258, 5259, 5260, 5261 (2005).

2.  The criteria for a rating in excess of 20 percent for 
status/post anterior cruciate tear, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 
5256, 5257, 5258, 5259, 5260, 5261 (2005).

3.  With the benefit of the doubt, a low back disorder is 
proximately due to service-connected right and left knee 
disabilities.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

4.  The evidence submitted subsequent to the RO's July 1983 
decision denying the claim for entitlement to service 
connection for sinusitis is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additionally disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

This is precisely the situation in this instance.  The 
veteran was originally rated for chondromalacia of both 
knees.  More recently, separate compensable ratings were 
assigned for arthritis of the right and left knees with 
limitation of motion.

In addition, under the relevant regulations, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2005).

Next, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, the regulations provide that service connection is 
warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

I.  Entitlement to a Rating in Excess of 20 Percent for 
Chondromalacia, Left Knee, Status/Post Anterior Cruciate 
Ligament Repair and in Excess of 20 Percent for Status/Post 
Anterior Cruciate Tear, Right Knee

In order for the veteran to receive a rating higher than 20 
percent for his left and right knee disabilities, the medical 
evidence must show any of the following:

?	ankylosis of the knee (DC 5256);

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chondromalacia, left knee, status/post anterior cruciate 
ligament repair. 

2.  Entitlement to a rating in excess of 20 percent for 
status/post anterior cruciate tear, right knee. 

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected right and 
left knee disabilities.

4.  Entitlement to service connection for asthma.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  During the pendency of 
the appeal, the veteran moved and jurisdiction of the claims 
file was transferred to the Albuquerque, New Mexico, RO.

The issues of entitlement to service connection for asthma 
and for sinusitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Subjective complaints of the veteran's right and left 
knee disabilities include pain, stiffness, and weakness; 
objective evidence reflects some limitation of motion and 
left knee instability.  

2.  There is no evidence of more than moderate recurrent 
subluxation or lateral instability of either knee.  Ankylosis 
is not shown.  The level of limitation of motion of the right 
and left knees does not support higher ratings.

3.  X-ray evidence shows arthritis of the veteran's right and 
left knees, which is separately service-connected for both 
knees.  

4.  The medical evidence is in equipoise as to whether the 
veteran's currently-diagnosed low back disorder is secondary 
to his service-connected right and left knee disabilities.

5.  The RO denied service connection for a sinus disorder by 
decision dated in July 1983.  The veteran was notified but 
did not timely appeal that decision.

6.  The RO's July 1983 decision represents the last final 
disallowance of entitlement to service connection for 
sinusitis on any basis.  

7.  In February 2002, the veteran filed the current claim 
seeking to reopen the claim of service connection for 
sinusitis.

8.  Evidence received since the RO's July 1983 decision, 
which consists of VA treatment records, including a medical 
opinion that the veteran had evidence of sinusitis during 
military service, and the veteran's written statements, 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chondromalacia, left knee, status/post anterior cruciate 
ligament repair, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 
5258, 5259, 5260, 5261 (2005).

2.  The criteria for a rating in excess of 20 percent for 
status/post anterior cruciate tear, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 
5256, 5257, 5258, 5259, 5260, 5261 (2005).

3.  With the benefit of the doubt, a low back disorder is 
proximately due to service-connected right and left knee 
disabilities.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

4.  The evidence submitted subsequent to the RO's July 1983 
decision denying the claim for entitlement to service 
connection for sinusitis is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additionally disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

This is precisely the situation in this instance.  The 
veteran was originally rated for chondromalacia of both 
knees.  More recently, separate compensable ratings were 
assigned for arthritis of the right and left knees with 
limitation of motion.

In addition, under the relevant regulations, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2005).

Next, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, the regulations provide that service connection is 
warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

I.  Entitlement to a Rating in Excess of 20 Percent for 
Chondromalacia, Left Knee, Status/Post Anterior Cruciate 
Ligament Repair and in Excess of 20 Percent for Status/Post 
Anterior Cruciate Tear, Right Knee

In order for the veteran to receive a rating higher than 20 
percent for his left and right knee disabilities, the medical 
evidence must show any of the following:

?	ankylosis of the knee (DC 5256);
?	"severe" recurrent subluxation or lateral instability 
of the knee (DC 5257);
?	limitation of flexion of the leg to 15 degrees (DC 
5260); or
?	limitation of extension of the leg to 20 degrees (DC 
5261).

After a review of the evidence, the Board concludes that the 
evidence does not support higher ratings at this time.

First, clinical findings do not disclose that the veteran has 
ankylosis of either knee.  Ankylosis is defined as stiffening 
or fixation of a joint.  In an August 2003 VA examination, 
the examiner specifically noted that the assessment of 
ankylosis was not applicable.  Moreover, flexion/extension of 
both knees was reported from 0 to 120 degrees (with 0 to 140 
degrees as anatomically normal).  

While some limitation of motion is shown, there is no 
fixation or stiffening of either knee joint as evidenced by 
the level of range of motion.  Therefore, the Board can find 
no basis under DC 5256 to grant the veteran higher than 20 
percent evaluations based on ankylosis.  

Next, the evidence reflects the presence of no more than 
"moderate" recurrent subluxation or lateral instability of 
either knee.  While left knee instability was noted in the 
August 2003 VA examination, the examiner noted that the 
medial, lateral, and collateral ligaments demonstrated 
"some" laxity in the left knee.  The Lachman and McMurray 
tests were positive.  

Outpatient treatment records reflect very little to no 
complaints related to recurrent subluxation or lateral 
instability of the left knee.  While it is reported that the 
veteran wears knee braces, there is no indication of falls 
due to subluxation or instability.  Moreover, outpatient 
records note that the veteran's gait is normal, when the 
issue is addressed at all.  This suggests no more than a 
moderate instability of the left knee.

With respect to the right knee, the August 2003 examination 
noted that the right knee was stable with negative Lachman 
and McMurray tests.  Outpatient treatment records 
additionally show a normal gait and stability of the right 
knee.  While the veteran reported aching and stiffness of 
both knees on a daily basis, the evidence does not show 
"severe" recurrent subluxation or lateral instability of 
either knee, as required by DC 5257.  

Next, a 20 percent rating is the highest available under DC 
5258 and a 10 percent rating is the highest available under 
DC 5259, regardless of the level of disability.  Therefore, 
there is no basis for higher ratings under either of these 
diagnostic codes.

While higher ratings could be available under DCs 5260 and 
5261 (limitation of flexion/extension), the veteran's 
bilateral knee flexion/extension motion does not warrant 
higher evaluations under either DC 5260 or DC 5261.  
Specifically, a 30 percent rating requires that flexion be 
limited to 15 degrees, but the veteran was able to perform 
flexion up to 120 degrees of both knees in the most recent VA 
examination.  

Next, in order to warrant a higher rating, extension must be 
limited to 20 degrees.  The veteran's extension was most 
recently reported at 0 degrees (anatomically normal).  Since 
a higher than 20 percent rating would require more severe 
limitation of motion, there is no basis for higher ratings 
under DCs 5260 or 5261.  

In sum, despite the veteran's ongoing complaints of pain, 
stiffness, and weakness of the knees, the medical evidence 
does not support higher ratings at this time.  
Parenthetically, the Board notes that the veteran is also 
separately compensated at a 10 percent disability level of 
each knee for arthritis.

II.  Entitlement to Service Connection for a Low Back 
Disorder, Claimed as Secondary to Service-Connected Bilateral 
Knee Disability

The veteran contends, in essence, that his service connected 
bilateral knee disability alters his gait which has resulted 
in a current low back disorder.  

Only two physicians have specifically addressed this issue.  
In a February 2002 statement, the veteran's treating VA 
physician noted that:

it is my opinion that [the veteran's] 
service connected bilateral knee problem 
is likely related to his current low back 
pain since this causes his gait and 
posture to be unbalanced.

On the other hand, an August 2003 VA examiner diagnosed 
degenerative joint disease with degenerative disc disease of 
the lumbar spine but concluded that it was "less likely than 
not related to knee disability."

Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  Thus, to deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.

In view of the above, the Board finds that the nexus between 
the veteran's service-connected bilateral knee disability and 
current low back disorder has been satisfied by the evidence.  
Thus, with application of the benefit of the doubt rule, 
service connection is granted for a low back disorder.

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Entitlement to Service Connection for 
Chronic Sinusitis

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in February 2003, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Historically, the veteran filed an initial claim for 
sinusitis in July 1983, which was denied by rating decision 
dated that same month on the basis that there was no evidence 
of chronic sinusitis shown in service.  He was notified of 
the decision but did not disagree and it became final one 
year later.  This is the last prior denial for a claim for 
sinusitis.

In February 2002, the veteran again filed a claim for 
sinusitis.  In a June 2002 rating decision, the RO denied the 
claim on the basis that the veteran had not submitted new and 
material evidence in support of his claim.  

Turning to the merits of the veteran's claim, the Board finds 
that the claim to reopen should be granted.  To that end, the 
Board notes that the veteran submitted a statement by his VA 
treating physician to the effect that the veteran had several 
episodes of sinusitis during military duty.  The fact that 
the original claim was denied because there was no in-service 
evidence of sinusitis but a current medical opinion indicates 
that the veteran had several episodes of sinusitis during 
active duty, implying a chronicity to the condition, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim and raises a reasonable 
possibility of substantiating the claim.  As such, the claim 
should be reopened.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in September 2001, May 2002, and March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Notification 
regarding the back, asthma, and sinusitis claims were 
provided prior to the initial adjudication of the claims.  
While the notice regarding the knee claims was not provided 
to the veteran prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  All notices complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in November 2003, July 2004, and October 2004.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the June 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in September 2000 and 
August 2003.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.

Further, inasmuch as the Board is allowing the claim for a 
low back disorder on a secondary basis and reopening the 
claim for sinusitis, the veteran will not be prejudiced by 
the Board's decision even if the notice and duty to assist 
provisions contained in the new law have not been completely 
satisfied as to these claims.  Therefore, no further action 
is necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for chondromalacia, left knee, status/post anterior cruciate 
ligament repair, is denied.

The claim for entitlement to a rating in excess of 20 percent 
for status/post anterior cruciate tear, right knee, is 
denied.

The claim for entitlement to service connection for a low 
back disorder, claimed as secondary to service-connected 
bilateral knee disabilities, is granted.

New and material evidence having been submitted, a claim of 
entitlement to service connection for sinusitis is reopened 
and the appeal is granted to this extent.


REMAND

With respect to the issue of sinusitis, having determined 
that the claim for entitlement to service connection should 
be reopened, the Board finds that a remand is needed.  
Specifically, while sinusitis was not shown in the August 
2003 VA examination, references to sinusitis are noted 
throughout the outpatient treatment records.  Moreover, 
although the veteran's VA treating physician indicated that 
he experienced several episodes of sinusitis during active 
duty, there is no medical nexus opinion between the episodes 
in service and his current complaints.  Therefore a medical 
opinion is needed.

Next, with respect to the issue of entitlement to service 
connection for asthma, the Board finds that a remand is also 
needed for a medical opinion.  While the veteran's VA 
treating physician indicated that he had multiple episodes of 
wheezing, which indicated that he had asthma during military 
service, the service medical records reflect only one 
incident of wheezing associated with bronchitis, not asthma.  
Further, the evidence shows that he was not diagnosed with 
asthma during active duty; however, he has a current 
diagnosis of asthma.  Therefore, the Board finds that a 
medical opinion is needed to determine whether the veteran's 
incident of wheezing during active duty was, in fact, 
evidence of asthma, and if that incident is related to his 
current diagnosis.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Albuquerque, 
New Mexico, dated from July 2004 to the 
present.

2.  Obtain outpatient treatment records 
related to the claims on appeal from the 
Central Texas VA HCS (Austin/Temple/Cedar 
Park VA Clinics) from May 2004 to the 
present.

3.  The veteran should be scheduled for 
the appropriate VA examination for a 
medical opinion regarding the 
relationship between his complaints of 
chronic sinusitis and asthma, and active 
military duty.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  In responding to 
these questions, the examiner should 
indicate the degree to which the opinion 
is based upon the objective findings of 
record as opposed to the history as 
provided by the veteran.

Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

*	Does it appear that the veteran 
experienced chronic sinusitis and/or 
asthma during active duty, as alleged?
*	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's currently-diagnosed 
sinusitis and/or asthma had their 
onset during service or are in any 
other way causally related to service?
	
4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


